On Application for Rehearing
Before JANVIER, McBRIDE and RE-GAN, JJ.
PER CURIAM.
The appellee in its application for a rehearing called the court’s attention to the fact that although appellee in its answer to the appeal prayed that the judgment be amended só as to provide for legal interest from judicial demand until paid, this court overlooked granting an amendment to that effect. Therefore:
It is ordered, adjudged and decreed that our decree herein be now amended so as to provide that the judgment in appellee’s favor bear interest at the legal rate from judicial demand until paid, and as thus amended our decree is made the final judgment of this court. The application for the rehearing is denied.
Decree amended; rehearing denied.